IN THE SUPREME COURT OF THE STATE OF NEVADA


                   VERANO LAND GROUP, LP, A                              No. 85408
                   NEVADA LIMITED PARTNERSHIP,
                                 Petitioner,
                                       vs.
                   THE EIGHTH JUDICIAL DISTRICT                             FILED
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF                                 NOV 1 8 2022
                   CLARK; AND THE HONORABLE
                   NANCY L. ALLF, DISTRICT JUDGE,
                                 Respondents,
                                       and
                   2000 HOLDINGS, LTD.,  AN OHIO
                   LIMITED LIABILITY COMPANY A/K/A
                   2000 HOLDINGS, LLC, AN OHIO
                   LIMITED LIABILITY COMPANY,
                                 Real Party in Interest.

                                        ORDER DISMISSING PETITION

                               The parties to this action, as well as South San Antonio
                   Management, LLC (SSAM) and Fidelity National Title Group, National
                   Commercial Services, Las Vegas Division (NCS) have filed a stipulation to
                   dismiss this entire proceeding, including (1) Verano Land Group's writ
                   petition, (2) SSAM's joinder to the petition, (3) real party in interest's
                   motion to dismiss the petition, strike SSAM's joinder, and extend time to
                   file an answer, and (4) NCS's joinder to the petition. The stipulation is
                   approved to the following extent. Verano Land Group's petition for writ of
                   mandamus or prohibition is dismissed. This court will take no action on the
                   joinders or real party in interest's motion.
                               It is so ORDERED.



SUPREME COURT
                                                                                  , C.J.
        OF
      NEVADA


())   I947A 44PP
                                                                             2,2-     tsc0-73
                 cc:   Hon. Nancy L. Allf, District Judge
                       Kemp Jones, LLP
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
                       Richie & Gueringer, P.C.
                       Fidelity National Law Group
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(01 1947A    •                                     2